          Case 1:20-mj-06089-MPK Document 6 Filed 04/29/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

In The Matter of the Search of

44 Seafoam Avenue, Apartment #2
Winthrop, Massachusetts; and                          No: 20-mj-6088-MPK
                                                          20-mj-6089-MPK
55 Belle Isle Avenue, Apt. 103,
Revere, Massachusetts.




                                     MOTION TO UNSEAL


       The United States of America respectfully moves this Court to direct that the search

warrants, search warrant applications, supporting affidavit, this motion, and any ruling on this

motion be unsealed. In support of this motion, the government states that the defendants were

arrested and that there is no further reason to keep the search warrants secret.



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:     /s/ Lauren Graber
                                                      Lauren Graber
                                                      Assistant U.S. Attorney
Date: April 29, 2020
